SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2010 ON TRACK INNOVATIONS LTD. (Name of Registrant) Z.H.R. Industrial Zone, P.O. Box 32, Rosh-Pina, Israel, 12000 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): YesoNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesoNo x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): ON TRACK INNOVATIONS LTD. 6-K ITEM SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ON TRACK INNOVATIONS LTD. (Registrant) By: /s/Oded Bashan Oded Bashan Chief Executive Officer and Chairman Date: September 15, 2010 Press Release For Immediate Release Tokheim to Present the FuelPOS and OTI’s EasyFuel integrated Fuel Management System at Automechanika 2010 Paris, France and Iselin, NJ – September 15, 2010 - On Track Innovations Ltd, (OTI) (NASDAQ: OTIV), a global leader in contactless microprocessor-based smart card solutions for homeland security, payments, petroleum payments and other applications, today announced that following the integration of EasyFuel Fuel management system into Tokheim Group S.A.S. FuelPOS system, the integrated product is showcased at booth 10.0 A31 at the Automechanika 2010, the world's leading trade fair for the automotive Industry, in Frankfurt Au Main, September 14-19, 2010 Tokheim Group S.A.S. has selected OTI’s EasyFuel system to provide customers with a secure and reliable fuel management system incorporating vehicle identification. OTI's EasyFuel system has been integrated to Tokheim's FuelPOS. The integrated solution allows Tokheim to extend its current product offering whilst leveraging the experience gained by OTI in implementing fuel management systems.The application parameters supported by EasyFuel are extensive enabling the integrated solution to support features such as fuel grade, expiry date, velocity checks and tank capacity.Moreover, automated odometer and/or engine hour capture at the time of refuelling ensures that customers are provided with quality information to manage fuel consumption.As the OTI Technology platform is microprocessor based and supports full read/write functionality, information on devices in the field and the application itself can be updated remotely.The integrated EasyFuel/FuelPOS solution enables Tokheim to offer their customers nozzle in correct tank security whilst managing risk on the front end. EasyFuel is a unique solution based on OTI’s proprietary technology and gives oil companies and fleets a unique advantage.Some of its benefits: · Completely wireless - eliminates the need for cables in the station or fuel hose · Eliminates fuel fraud and reduces cash and paper handling · Easily installed using existing POS and fueling equipment; dispenser independent · Allows stations to offer 24-hour unattended refueling · Build customer loyalty by signing long-term contracts · Dramatically improve the turnaround time on the island · During each refueling EasyFuel reads the actual mileage from the odometer and/or engine hours and provides this information to fleet owners, thus providing a powerful fuel management tool About OTI Established in 1990, OTI (NASDAQ GM: OTIV) designs, develops and markets secure contactless microprocessor-based smart card technology to address the needs of a wide variety of markets. Applications developed by OTI include product solutions for petroleum payment systems, homeland security solutions, electronic passports and IDs, payments, mass transit ticketing, parking and loyalty programs. OTI has a global network of regional offices to market and support its products. The company was awarded the Frost & Sullivan 2005 and 2006 Company of the Year Award in the field of smart cards. For more information on OTI, visit www.otiglobal.com, the content of which is not part of this press release. About Tokheim Tokheim Group S.A.S., based in Paris, France, is one of the world's leading manufacturers and service providers of fuel dispensing and automation equipment. With operations in many countries around the globe, Tokheim offers customers a complete range of fuel dispensers and pumps, retail automation systems, payment terminals, media devices, replacement parts and upgrade kits, and a full range of support services, including service station construction and maintenance. For more information, visit www.tokheim.com. Safe Harbor for Forward-Looking Statements: This press release may contain forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other Federal securities laws. Whenever we use words such as "believe," "expect," "anticipate," "intend," "plan," "estimate" or similar expressions, we are making forward-looking statements. Because such statements deal with future events and are based on OTI's current expectations, they are subject to various risks and uncertainties and actual results, performance or achievements of OTI could differ materially from those described in or implied by the statements in this press release. For example, forward-looking statements include statements regarding our goals, beliefs, future growth strategies, objectives, plans or current expectations, such as those regarding the superiority or uniqueness of the EasyFuel system or the potential market thereof. Forward-looking statements could be impacted by market acceptance of new and existing products and our ability to execute production on orders, as well as the other risk factors discussed in OTI's Annual Report on Form 20-F for the year ended December 31, 2009, which is on file with the Securities and Exchange Commission. Although OTI believes that the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved. Except as otherwise required by law, OTI disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or circumstances or otherwise. OTI Contact: Galit Mendelson Vice President of Corporate Relations ext. 111 galit@otiglobal.com Investor Relations: Miri Segal MS-IR LLC 917-607-8654 msegal@ms-ir.com
